Exhibit 10.10

 

LOGO [g478126g02b36.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1.

   BACKGROUND      2   

ARTICLE 2.

   DEFINITIONS      3   

ARTICLE 3.

   ELIGIBILITY AND PARTICIPATION      7   

ARTICLE 4.

   PARTICIPANT DEFERRAL CONTRIBUTIONS      8   

ARTICLE 5.

   COMPANY MATCHING CONTRIBUTIONS      10   

ARTICLE 6.

   COMPANY SUPPLEMENTAL CONTRIBUTIONS      10   

ARTICLE 7.

   VESTING      11   

ARTICLE 8.

   ACCOUNTS      11   

ARTICLE 9.

   INVESTMENT FUNDS      11   

ARTICLE 10.

   PAYMENT ELECTIONS      12   

ARTICLE 11.

   PAYMENT OF BENEFITS      13   

ARTICLE 12.

   BENEFICIARIES; PARTICIPANT DATA      16   

ARTICLE 13.

   ADMINISTRATION      17   

ARTICLE 14.

   AMENDMENT OR TERMINATION OF PLAN      19   

ARTICLE 15.

   MISCELLANEOUS PROVISIONS      20   



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

ARTICLE 1. BACKGROUND

 

1.1 IN GENERAL. The Company adopted this Plan effective as of the Effective
Date, pursuant to the Employee Matters Agreement. The Plan is maintained to
provide for the payment of certain amounts deferred under the Scripps Plan and
to provide certain eligible employees with the opportunity to defer portions of
their base salary and incentive compensation.

 

1.2 SNI PARTICIPANTS. The Company has assumed the deferred compensation
obligations under the Scripps Plan with respect to SNI Participants (“Assumed
Amounts”) pursuant to the terms of the Employee Matters Agreement. For purposes
of this Plan, the term Assumed Amounts shall include any amounts of “Base
Compensation” and “Incentive Compensation” (as defined under the Scripps Plan
and earned but not yet paid as of the Effective Date) that were properly
deferred by a Participant under the Scripps Plan but that had not yet been
credited to his or her account under the Scripps Plan as of the Effective Date.
The following rules shall apply to the Assumed Amounts, notwithstanding any
provision of the Plan to the contrary:

 

  (a) Any SNI Participant with respect to whom Assumed Amounts are credited
hereunder shall automatically participate, and be a “Participant,” in the Plan
with respect to such Assumed Amounts as of the Effective Date.

 

  (b) The Assumed Amounts credited to Accounts hereunder (whether under Part One
or Part Two of the Plan, as set forth in Section 1.4) shall remain subject to
the same elections (including investment elections, Deferral Elections and
Payment Elections) and Beneficiary designations that were controlling under the
Scripps Plan immediately prior to the Effective Date for the remainder of the
period or periods for which such elections or designations are by their original
terms applicable. The immediately preceding sentence shall apply to investment
elections and Beneficiary Designations only to the extent that such elections or
designations are available under this Plan.

 

1.3 EWS PARTICIPANTS. The Company shall not assume the deferred compensation
obligations under the Scripps Plan with respect to any EWS Participants that
become employed by the Affiliated Group after the Effective Date. If, however,
an EWS Participant in the Scripps Plan ceases employment with Scripps and its
subsidiaries and immediately thereafter becomes an employee of the Affiliated
Group at any time after the Effective Date, but at a time when the Company and
Scripps are in the same Controlled Group, then to the extent required to comply
with Section 409A of the Code:

 

  (a) The individual’s Deferral Elections and Payment Elections that were
controlling under the Scripps Plan immediately prior to that date shall continue
to apply to Base Compensation and Incentive Compensation paid by the Affiliated
Group for the remainder of the period or periods for which such elections or
designations are by their original terms applicable.

 

  (b) The Committee is authorized to establish one or more sub-plans or
sub-accounts for the EWS Participant the terms of which may vary from those set
forth in or required or authorized by this Plan in order to implement the
purposes of this Section 1.3.

 

1.4 SECTION 409A OF THE CODE. In order to comply with Section 409A of the Code,
the Plan shall consist of two parts, one of which shall be named “Part One” and
the other of which shall be named “Part Two”. Except as otherwise provided under
this Article 1, Part One of the Plan shall be governed by the terms and
conditions of the Scripps Plan as in effect on October 3, 2004, which is
reproduced on Appendix A (but with all references to Scripps or the Company
changed to Scripps Networks Interactive, Inc. where appropriate). Part Two of
the Plan shall be governed by the terms and conditions set forth herein.

 

Page 2



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (a) Part One. Any Assumed Amounts that constitute an “amount deferred” in
taxable years beginning before January 1, 2005 (within the meaning of
Section 409A of the Code) and any earnings thereon shall be credited to the
appropriate Subaccounts under Part One of this Plan, as selected by the
Committee in its sole discretion, and it is intended that such amounts and the
earnings thereon shall be exempt from the application of Section 409A of the
Code. As a result of such crediting, all of the Participant’s rights with
respect to the Assumed Amounts under the Scripps Plan, if any, shall
automatically be extinguished and become rights under Part One of this Plan
without further action. Nothing contained herein is intended to materially
enhance a benefit or right existing under Part One of the Plan as of October 3,
2004, or add a new material benefit or right to the amounts credited under Part
One of the Plan. Part One of the Plan is frozen, and neither the Company, its
affiliates nor any individual shall make or permit to be made any additional
contributions or deferrals under Part One of the Plan (other than earnings) on
or after that date. The provisions of Section 12.1 shall govern beneficiary
designations made with respect to all Accounts under this Plan including Part
One Subaccounts on and after the effective date of this restatement.

 

  (b) Part Two. Any Assumed Amounts or any Deferrals under this Plan that
constitute an “amount deferred” by Participants in taxable years beginning on or
after January 1, 2005 (within the meaning of Section 409A of the Code), and any
earnings thereon, shall be credited to the appropriate Subaccounts under Part
Two of this Plan, as selected by the Committee in its sole discretion. As a
result of such crediting, all of the Participant’s rights with respect to the
Assumed Amounts under the Scripps Plan, if any, shall automatically be
extinguished and become rights under Part Two of this Plan without further
action.

 

1.5 SUPPLEMENTAL PLAN. Effective as of the Restatement Date, the Plan is
restated to incorporate the terms of the Scripps Networks Interactive, Inc.
Supplemental Contribution Plan, such that the terms governing each type of
contribution are now reflected in a single plan document. Notwithstanding
anything to the contrary in Article 12, any beneficiary designation validly made
under the terms of the prior plan document for the Supplemental Contribution
Plan before the Restatement Date shall be deemed to be valid under the Plan with
respect to Company Supplemental Contributions.

 

1.6 DEFINITIONS. Capitalized terms that are not defined in Article 2 shall have
the meaning set forth in the Employee Matters Agreement.

ARTICLE 2. DEFINITIONS

 

2.1 “Account” means the balance credited to a Participant’s or Beneficiary’s
Plan bookkeeping account, including contribution credits and deemed income,
gains, and losses credited thereto. A Participant’s or Beneficiary’s Account
shall consist of a Deferral Contributions Subaccount, a Company Matching
Contributions Subaccount and/or a Company Supplemental Contributions Subaccount.
Accounts are further described in Article 8.

 

2.2 “Affiliated Group” means the Company, each Subsidiary, The Edward W. Scripps
Trust and Miramar Services, Inc.

 

2.3 “Allocation Rate” means the Eligible Employee’s “Allocation Rate” under the
Basic Plan, except that for periods ending on or before December 31, 2019, the
Allocation Rate of each Designated Employee is increased by the multiple set
forth on Appendix B.

 

2.4 “Assumed Amounts” has the meaning given to such term in Section 1.2 hereof.

 

Page 3



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

2.5 “Base Compensation” means the annual base rate of cash compensation payable
by the Affiliated Group to a Participant during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Matching Contributions, qualified plan contributions or benefits, expense
reimbursements, fringe benefits and all other payments, and prior to reduction
for any deferrals under this Plan or any other plan of the Affiliated Group
under Sections 125 or 401(k) of the Code.

 

2.6 “Base Deferrals” means deferrals from Base Compensation, as described in
Section 4.1(a).

 

2.7 “Basic Plan” means the Scripps Networks Interactive 401K Savings Plan, or
its successor.

 

2.8 “Beneficiary” means any person or persons so designated in accordance with
the provisions of Section 12.1.

 

2.9 “Board” means the Board of Directors of Scripps Networks Interactive, Inc.
or any successor.

 

2.10 “Change in Control” has the meaning given to such term in the Scripps
Networks Interactive, Inc. Executive Change in Control Plan, as in effect on the
Effective Date, provided that the transaction or event also constitutes a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.

 

2.11 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.12 “Committee” means the committee selected by the Board or its designee,
whose membership is appointed or removed by the Board or its designee, that is
responsible for administering this Plan. The Committee is further described in
Article 13.

 

2.13 “Company” means Scripps Networks Interactive, Inc. and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Scripps Networks Interactive, Inc. with any other
corporation, limited liability company, joint venture, partnership or other
entity or entities.

 

2.14 “Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.

 

2.15 “Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant, adjusted
for gains and losses and payments.

 

2.16 “Company Supplemental Contributions” means the contributions deemed made by
the Company pursuant to Article 6.

 

2.17 “Company Supplemental Contributions Subaccount” means the portion of an
Account credited with Company Supplemental Contributions for a given
Participant, adjusted for gains and losses and payments.

 

2.18

“Controlled Group” means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of

 

Page 4



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  Section 414(c), “at least 50 percent” is used instead of “at least 80 percent”
each place it appears in that regulation. Such term shall be interpreted in a
manner consistent with the definition of “service recipient” contained in
Section 409A of the Code.

 

2.19 “Deferral Contributions” means the combined Base Deferrals and Incentive
Deferrals made pursuant to Article 4.

 

2.20 “Deferral Contributions Subaccount” means the portion of an Account
credited with Deferral Contributions for a given Participant, adjusted for gains
and losses and payments.

 

2.21 “Deferral Election” means the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 4 that indicates the Base Deferrals, Incentive Deferrals or both that
will be deferred under the Plan for a calendar year or Performance Period.

 

2.22 “Designated Employee” means an Eligible Employee with respect to Company
Supplemental Contributions (a) who was a participant in the Pension Plan as of
November 18, 2009, (b) who had attained at least age 45 with at least five
(5) years of “Credited Service (Benefits)” (as defined in the Pension Plan) as
of January 1, 2010, and (c) whose total compensation, as defined in the
immediately following sentence, for 2009 was in excess of $245,000. For purpose
of determining the Designated Employees, compensation shall mean “Annual
Compensation” as defined in the Pension Plan, with the following modifications:
(a) compensation shall be determined without regard to the limitations imposed
by Section 401(a)(17) of the Code and (b) compensation shall include the
Eligible Employee’s Deferral Contributions for 2009.

 

2.23 “Effective Date” means the Distribution Date as defined in the Employee
Matters Agreement.

 

2.24 “Election Agreement” means the agreement on a form that the Committee may
designate from time to time, on which a Participant makes certain elections and
other designations as set forth in Section 3.1(b).

 

2.25 “Eligible Employee” with respect to Deferral Contributions and Company
Matching Contributions means those employees of the Affiliated Group who are
(a) expressly selected by the Committee, in its sole discretion, to participate
in the Plan, and (b) a member of a “select group of management or highly
compensated employees,” within the meaning of Sections 201, 301 and 401 of
ERISA. In lieu of expressly selecting Eligible Employees for Plan participation,
the Committee may establish eligibility criteria (consistent with the
requirements of paragraph (b) of this Section) providing for participation of
all Eligible Employees who satisfy such criteria.

 

     “Eligible Employee” with respect to Company Supplemental Contributions
means those employees of the Affiliated Group who (a) are eligible to receive
Nonelective Contributions under the Basic Plan pursuant to and in accordance
with the eligibility criteria applicable under the Basic Plan and (b) whose
Nonelective Contributions under the Basic Plan are limited by reason of
(i) Section 401(a)(17) of the Code, (ii) Deferral Contributions, or (iii) a
combination of the foregoing.

 

     The Committee may at any time, in its sole discretion, change the
eligibility criteria for Eligible Employees, or determine that one or more
Participants will cease to be an Eligible Employee.

 

2.26 “Employee Matters Agreement” means the Employee Matters Agreement by and
between Scripps and the Company.

 

2.27 “Entry Date” with respect to an Eligible Employee means the first day of
each calendar year.

 

Page 5



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

2.28 “ERISA” means the Employee Retirement Security Act of 1974, as amended.

 

2.29 “Incentive Compensation” means incentive compensation earned during a
Performance Period under the Company’s Executive Annual Incentive Plan, or its
successor, or such other plan that the Committee may designate from time to
time.

 

2.30 “Incentive Deferrals” means deferrals from Incentive Compensation, as
described in Section 4.1(b).

 

2.31 “Investment Fund(s)” means any fund(s) to which the Committee allows
Eligible Employees to nominally allocate their Accounts. Investment Funds are
further described in Article 9.

 

2.32 “Participant” means any person so designated in accordance with the
provisions of Article 3, including, where appropriate according to the context
of the Plan, any former Eligible Employee who is or may become (or whose
Beneficiary may become) eligible to receive a benefit under the Plan.

 

2.33 “Payment Election” means the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 10 hereof, that indicates the payment commencement date for Incentive
Deferrals and the form of payment for Base Deferrals (including Company Matching
Contributions) and Incentive Deferrals.

 

2.34 “Pension Plan” means the Scripps Networks Interactive Pension Plan.

 

2.35 “Performance-Based Compensation” means that portion of a Participant’s
Incentive Compensation the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period of at least twelve
(12) consecutive months, and which satisfies the requirements for
“performance-based compensation” under Section 409A of the Code, including the
requirement that the performance criteria be established in writing by not later
than (i) ninety (90) days after the commencement of the period of service to
which the criteria relates and (ii) the date the outcome ceases to be
substantially uncertain. Where a portion of an amount of Incentive Compensation
would qualify as Performance-Based Compensation if the portion were the sole
amount available under a designated incentive plan, that portion of the award
will not fail to qualify as Performance-Based Compensation if that portion is
designated separately by the Committee on the Deferral Election or is otherwise
separately identifiable under the terms of the designated incentive plan, and
the amount of each portion is determined independently of the other.

 

2.36 “Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.

 

2.37 “Plan” means the Scripps Networks Interactive, Inc. Executive Deferred
Compensation [and Supplemental Contribution] Plan as set forth herein and as
from time to time in effect. To the extent required to comply with Section 409A
of the Code, the term Plan shall include any plan that is required to be
aggregated with the Plan under Section 409A of the Code.

 

2.38 “Restatement Date” means January 1, 2011.

 

2.39 “Scripps” means The E. W. Scripps Company.

 

2.40 “Scripps Plan” means the Scripps Executive Deferred Compensation and
Savings Restoration Plan.

 

Page 6



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

2.41 “Separation from Service” means a termination of employment with the
Controlled Group in such a manner as to constitute a “separation from service”
as defined under Section 409A of the Code. Upon a sale or other disposition of
the assets of the Company or any member of the Controlled Group to an unrelated
purchaser, the Committee reserves the right, to the extent permitted by
Section 409A of the Code, to determine whether Participants providing services
to the purchaser after and in connection with the purchase transaction have
experienced a Separation from Service.

 

2.42 “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

2.43 “Supplemental Compensation” means the excess of an Eligible Employee’s
“Compensation” as defined under the Basic Plan but disregarding the compensation
limit of Section 401(a)(17) of the Code over the compensation limit of
Section 401(a)(17) of the Code.

 

2.44 “Unforeseeable Emergency” means an “unforeseeable emergency” as defined
under Section 409A of the Code.

 

2.45 “Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.

 

2.46 In addition to the foregoing, certain other terms of more limited usage may
be defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

 

2.47 Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

 

3.1 REQUIREMENTS.

 

  (a) Every Eligible Employee with respect to Deferral Contributions and Company
Matching Contributions shall be eligible to become a Participant on the first
Entry Date occurring on or after the date on which he or she becomes an Eligible
Employee. No individual shall become a Participant, however, if he/she is not an
Eligible Employee on the date his/her participation is to begin.

 

  (b) Except as otherwise provided in Article 1, in order to participate as of a
specified Entry Date, an Eligible Employee with respect to Deferral
Contributions and Company Matching Contributions must make written application
by filing with the Committee, within such time period as the Committee shall
specify consistent with the terms of this Plan, an Election Agreement on which
the Eligible Employee shall:

 

  (i) Make a Deferral Election in accordance with Article 4;

 

  (ii) Make a Payment Election in accordance with Article 10;

 

Page 7



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (iii) Designate a Beneficiary or change a Beneficiary designation in
accordance with Section 12.1; and

 

  (iv) Agree to the terms of the Plan.

 

  (c) An Eligible Employee with respect to Deferral Contributions and Company
Matching Contributions who chooses not to participate in the Plan (with respect
to such contributions) when first eligible to do so shall waive participation by
so specifying on the Election Agreement and shall not be eligible to participate
until the next Entry Date.

 

  (d) An Eligible Employee with respect to Company Supplemental Contributions
shall become a Participant at the time Supplemental Contributions are first
credited to his Account.

 

3.2 CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Affiliated Group, but ceases to be an Eligible
Employee with respect to Deferral Contributions and Company Matching
Contributions and/or Company Supplemental Contributions, he/she shall not be
eligible to make new Deferral Elections or have Company Matching Contributions
or Company Supplemental Contributions, as applicable, made on his/her behalf.
However, his/her Account shall continue to be revalued in accordance with
Article 8.

 

3.3 PARTICIPATION BY EMPLOYEES OF AFFILIATED GROUP MEMBERS. Any member of the
Affiliated Group (other than the Company) may, by action of its board of
directors or equivalent governing body and with the consent of the Board, adopt
the Plan; provided that the Board may waive the requirement that such board of
directors or equivalent governing body effect such adoption. By its adoption of
or participation in the Plan, the adopting member of the Affiliated Group shall
be deemed to appoint the Company its exclusive agent to exercise on its behalf
all of the power and authority conferred by the Plan upon the Company and accept
the delegation to the Committee of all the power and authority conferred upon it
by the Plan. The authority of the Company to act as such agent shall continue
until the Plan is terminated as to the participating affiliate. An Eligible
Employee who is employed by a member of the Affiliated Group and who, with
respect to Deferral Contributions and Company Matching Contributions, elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. To the extent all or a portion of the Account of a
Participant is attributable to employment with a participating member of the
Affiliated Group, such portion shall be paid in accordance with the Plan solely
by such member, unless the Board otherwise determines that the Company shall be
the obligor.

ARTICLE 4. PARTICIPANT DEFERRAL CONTRIBUTIONS

 

4.1 DEFERRAL ELECTIONS. A Participant may elect to defer Base Compensation for a
calendar year or Incentive Compensation for a Performance Period, as the case
may be, by filing a Deferral Election with the Committee in accordance with the
following rules:

 

  (a) Base Compensation. The Deferral Election with respect to Base Compensation
must be filed with the Committee by, and shall become irrevocable as of,
December 31 (or such earlier date as specified by the Committee on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Base Compensation would otherwise be earned. For purposes of this
Section 4.1(a), Base Compensation payable after the last day of a calendar year
solely for services performed during the final payroll period described in
Section 3401(b) of the Code containing December 31 of such year shall be treated
as earned during the subsequent calendar year.

 

Page 8



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (b) Incentive Compensation

 

  (i) The Deferral Election with respect to Incentive Compensation must be filed
with the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date as specified by the Committee on the Deferral Election) of the
calendar year next preceding the first day of the Performance Period for which
such Incentive Compensation would otherwise be earned.

 

  (ii) Notwithstanding anything contained in this 4.1 to the contrary, and only
to the extent permitted by the Committee, the Deferral Election with respect to
Incentive Compensation that constitutes Performance-Based Compensation must be
filed with the Committee by, and shall become irrevocable as of, the date that
is 6 months before the end of the applicable Performance Period (or such earlier
date as specified by the Committee on the Deferral Election), provided that in
no event may such Deferral Election be made after such Incentive Compensation
has become “readily ascertainable” within the meaning of Section 409A of the
Code. In order to make a Deferral Election under this Section 4.1(b)(ii), the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable under this
Section 4.1(b)(ii). A Deferral Election made under this Section 4.1(b)(ii) shall
not apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.

 

4.2 DURATION OF DEFERRAL ELECTIONS.

 

  (a) Duration. Once irrevocable, a Deferral Election shall only be effective
for the calendar year or Performance Period with respect to which such election
was timely filed with the Committee. Except as provided in Section 4.2(b)
hereof, a Deferral Election, once irrevocable, cannot be cancelled or modified
during a calendar year or Performance Period.

 

  (b) Cancellation

 

  (i) The Committee may, in its sole discretion, cancel a Participant’s Deferral
Election where such cancellation occurs by the later of the end of the
Participant’s taxable year or the 15th day of the third month following the date
the Participant incurs a “disability.” For purposes of this Section 4.2(b)(i), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.

 

  (ii) The Committee may, in its sole discretion, cancel a Participant’s
Deferral Election due to an Unforeseeable Emergency or a hardship distribution
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).

 

  (iii) If a Participant’s Deferral Election is cancelled with respect to a
particular calendar year or Performance Period in accordance with this
Section 4.2(b), he may make a new Deferral Election for a subsequent calendar
year or Performance Period, as the case may be, only in accordance with
Section 4.1 hereof.

 

Page 9



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

4.3 CHOICE OF CONTRIBUTION RATES

 

  (a) Unless the Committee otherwise specifies, an Eligible Employee may choose
to make Base Deferrals for the specified calendar year at a rate not to exceed
fifty percent (50%) of Base Compensation and Incentive Deferrals for the
specified Performance Period at a rate not to exceed one hundred percent
(100%) of Incentive Compensation; provided, however, that the Participant shall
not be permitted to defer less than 1% of each of his Base Compensation or
Incentive Compensation during any one calendar year or Performance Period, as
the case may be, and any such attempted deferral shall not be effective.
Eligible Employees may also choose to provide that their designated deferral
rate for Base Compensation shall apply only to the amount by which their Base
Compensation for any specified calendar year exceeds the applicable compensation
limit imposed under Section 401(a)(17) of the Code for that year.

 

  (b) Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as soon as administratively practicable
following the date that such amounts would have been paid to the Eligible
Employee if he/she had not made a Deferral Election.

ARTICLE 5. COMPANY MATCHING CONTRIBUTIONS

 

5.1 ELIGIBILITY. Each Eligible Employee with respect to Company Matching
Contributions shall be eligible to receive a Company Matching Contribution to
his or her Company Matching Contributions Subaccount, upon the terms and subject
to the conditions of this Article 5.

 

5.2 AMOUNT. The Company Matching Contribution for any Eligible Employee
described in Section 5.1 hereof with respect to any Contribution Period (as
defined in the Basic Plan with respect to Regular Matching Contributions under
the Basic Plan) shall equal 50% of the sum of (a) the Eligible Employee’s Base
Deferrals for that period, but only to the extent that the Base Deferral relates
to Base Compensation in excess of the applicable compensation limit imposed
under Section 401(a)(17) of the Code for that year, plus (b) any Incentive
Deferrals during that period; provided, however, that the Company Matching
Contribution for any Eligible Employee for any such period shall not exceed
three percent (3%) of the Eligible Employee’s (i) Base Compensation for such
period in excess of the applicable compensation limit imposed under
Section 401(a)(17) of the Code plus (ii) Incentive Compensation for such period.

 

5.3 DATE OF CREDIT. Company Matching Contributions for a Contribution Period
shall be treated as if they were set aside in an Eligible Employee’s Company
Matching Contributions Subaccount as soon as administratively practicable
following the end of the Contribution Period and on the date specified by the
Committee in its sole discretion.

ARTICLE 6. COMPANY SUPPLEMENTAL CONTRIBUTIONS

 

6.1 ELIGIBILITY. Effective as of the Restatement Date, each Eligible Employee
with respect to Company Supplemental Contributions shall be eligible to receive
a Company Supplemental Contribution to his or her Company Supplemental
Contributions Subaccount, upon the terms and subject to the conditions of this
Article 6.

 

6.2 AMOUNT. The Company Supplemental Contribution for any Eligible Employee
described in Section 6.1 hereof with respect to any Contribution Period (as
defined in the Basic Plan with respect to Nonelective Contributions under the
Basic Plan) shall equal the sum of: (a) the Eligible Employee’s Supplemental
Compensation multiplied by his Allocation Rate and (b) the Eligible Employee’s
Deferral Contributions multiplied by his Allocation Rate.

 

Page 10



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

6.3 DATE OF CREDIT. Company Supplemental Contributions for a Contribution Period
shall be treated as if they were set aside in an Eligible Employee’s Company
Supplemental Contributions Subaccount as soon as administratively practicable
following the end of the Contribution Period and on the date specified by the
Committee in its sole discretion.

ARTICLE 7. VESTING

 

7.1 GENERAL. Each Participant’s Deferral Contributions Subaccount shall be one
hundred percent (100%) vested at all times. Effective as of January 1, 2011,
each Participant’s Company Matching Contributions and Company Supplemental
Contributions shall also be one hundred percent (100%) vested at all times.

ARTICLE 8. ACCOUNTS

 

8.1 ACCOUNTS.

 

  (a) The Company will maintain on its books, as necessary, a Deferral
Contributions Subaccount, a Company Matching Contributions Subaccount, and a
Company Supplemental Contributions Subaccount for each Participant to which
shall be credited, as appropriate, Deferral Contributions under Article 4,
Company Matching Contributions under Article 5, Company Supplemental
Contributions under Article 6, and deemed investment earnings and/or losses as
provided in Section 8.2. Amounts due to Base Deferrals and Incentive Deferrals
in the Deferral Contributions Subaccount shall be accounted for separately.
There also shall be separate accounting, if and to the extent necessary, to
track differing Payment Elections by a Participant with respect to the
commencement date or method of payment of different annual deferral/credit
elections.

 

  (b) All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being paid, in all events remain subject to the claims
of the Company’s general creditors.

 

8.2 ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 9.

 

8.3 ACCOUNTING FOR PAYMENTS. As of the date of any payment hereunder, the
payment to a Participant or his/her Beneficiary shall be charged to such
Participant’s Account.

ARTICLE 9. INVESTMENT FUNDS

 

9.1 GENERAL. The amount that is ultimately payable to the Participant with
respect to such Account shall be determined as if such Account had been invested
in some or all of the Investment Funds. The Committee, in its sole discretion,
shall adopt (and modify from time to time) such rules and procedures as it deems
necessary or appropriate to implement the deemed investment of Participant
Accounts. In the event no election has been made by a Participant, such Account
will be deemed to be invested in an Investment Fund designated by the Committee
which has the characteristics of a money market or other fixed income fund
selected by the Committee. Participants shall be able to reallocate their
Accounts between the Investment Funds and reallocate amounts newly credited to
their Accounts at such time and in such manner as the Committee shall prescribe.
By electing to defer any amount under the Plan (or by receiving or accepting any
benefit under the Plan), each Participant acknowledges and agrees that the
Affiliated Group is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Participant’s
investment directions in any actual investment it may make or acquire in
connection with the Plan or in determining the amount of any actual or
contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.

 

Page 11



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

ARTICLE 10. PAYMENT ELECTIONS

 

10.1 PAYMENT ELECTION. A Participant shall file a Payment Election with respect
to each Deferral Election in accordance with the following rules:

 

  (a) Timing; Irrevocability. Payment Elections with respect to Base Deferrals
and Incentive Deferrals shall be filed with the Committee by, and shall become
irrevocable as of, the applicable filing deadline of the related Deferral
Election as specified in Section 4.1. Different Payment Elections may be made
for Base Deferrals and for Incentive Deferrals in subsequent calendar years or
Performance Periods, as the case may be, but previously filed Payment Elections
cannot be changed for prior years or periods. Different Payment Elections also
may be made for Base Deferrals and Incentive Deferrals, and the Payment Election
for Base Deferrals for a given calendar year also shall be applicable to the
related Company Matching Contributions for that calendar year.

 

  (b) Payment Date for Incentive Deferrals. Each Payment Election with respect
to a Incentive Deferral shall contain the Participant’s election regarding the
time that such Incentive Deferral shall commence to be paid. The Participant may
choose to receive a Incentive Deferral upon a Separation from Service or a
calendar year specified by the Participant that begins at least three years
after the close of the Performance Period to which the Payment Election applies.
Any amounts from separate Incentive Deferral elections for which the Participant
has chosen benefits to commence at Separation from Service or at the same
specified calendar year shall be commingled for bookkeeping purposes unless they
are to have different methods of payment. This Section 10.1(b) only is
applicable to Incentive Deferrals; payment of amounts attributable to Base
Deferrals, Company Matching Contributions and Company Supplemental Contributions
are only made following Separation from Service as provided in Section 11.2(a).

 

  (c) Form of Payment. Each Payment Election shall also contain the
Participant’s elections regarding the form of payment of any Base Deferrals for
a calendar year (including the related Company Matching Contributions for such
year) and any Incentive Deferrals for a Performance Period. The Participant may
choose to receive payment in a single lump sum, or in monthly installments, over
a period of five (5), ten (10) or fifteen (15) years. Notwithstanding the
foregoing, if a Participant shall have failed to designate properly the form of
payment of the Participant’s benefit under the Plan, such payment will be in a
lump sum. In the event that an Account (or portion thereof) is paid in
installments (i) the first installment shall commence on the date specified in
Section 11.2, and each subsequent installment shall be paid on the monthly
commencement anniversary date until the Account has been fully paid; (ii) the
amount of each installment shall equal the quotient obtained by dividing the
applicable portion of the Account balance to be paid in installments as of the
end of the day preceding the date of such installment payment by the number of
installment payments remaining to be paid at the time of the calculation; and
(iii) the amount of such portion of the Account remaining unpaid shall continue
to be credited with gains, losses and earnings as provided in Article 8 hereof.

 

Page 12



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

ARTICLE 11. PAYMENT OF BENEFITS

 

11.1 CASH PAYMENTS. All payments under the Plan shall be made in cash.

 

11.2 PAYMENT DATE FOR DEFERRAL CONTRIBUTIONS AND COMPANY MATCHING CONTRIBUTIONS

 

  (a) In General. Except as otherwise provided in Section 11.2(b), a
Participant’s Account, other than that portion attributable to Company
Supplemental Contributions, shall commence to be paid, in the form of payment
selected by the Participant in accordance with Section 10.1(c), following his
Separation from Service on the date set forth in Section 11.2(c).

 

  (b) Incentive Deferrals. In the case of an Incentive Deferral that the
Participant has elected in accordance with Section 10.1(b) to receive in a
specified calendar year, such Incentive Deferral, as adjusted for gains and
losses, shall commence to be paid, in the form of payment selected by the
Participant for such Incentive Deferral in accordance with Section 10.1(c), in
January of the calendar year specified by the Participant with respect to such
amount; provided, however, that if a Participant’s Separation from Service
occurs prior to such commencement date, then such amount shall commence to be
paid at the same time as the Participant’s Base Deferrals under Section 11.2(a),
in the form of payment selected by the Participant for such Incentive Deferral
under Section 10.1(c). Any Incentive Deferrals that have commenced to be paid
prior to a Separation from Service shall continue to be paid in accordance with
the form of payment selected by the Participant for such Incentive Deferral
under Section 10.1(c).

 

  (c) Mandatory Six Month Delay. Except as otherwise provided in Sections
11.7(a), (b) and (c), a Participant’s Deferral Contributions Subaccount and
Company Matching Contributions Subaccount paid as a result of a Separation from
Service shall commence to be paid within 30 days after the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, after the Participant’s death).

 

11.3 PAYMENT DATE FOR COMPANY SUPPLEMENTAL CONTRIBUTIONS. Except as otherwise
provided in Sections 11.7(a), (b) and (c), a Participant’s Company Supplemental
Contributions shall be paid in a single lump sum within 30 days after the first
business day of the seventh month following the Participant’s Separation from
Service (or if earlier, after the Participant’s death).

 

11.4 CHANGE IN CONTROL. Notwithstanding any other provision of this Plan or any
Payment Election made by a Participant to the contrary, if a Change in Control
occurs and a Participant incurs a Separation from Service during the period
beginning on the date of the Change in Control and ending on the second
anniversary of the Change in Control, then the remaining amount of the
Participant’s vested Account shall be paid to the Participant or his Beneficiary
in a single lump sum within 30 days after the first business day of the seventh
month following the Participant’s Separation from Service (or if earlier, after
upon the Participant’s death).

 

11.5 WITHDRAWAL DUE TO UNFORESEEABLE EMERGENCY. A Participant shall have the
right to request, on a form provided by the Committee, an accelerated payment of
all or a portion of his Account in a lump sum if he experiences an Unforeseeable
Emergency. The Committee shall have the sole discretion to determine, in
accordance with the standards under Section 409A of the Code, whether to grant
such a request and the amount to be paid pursuant to such request. Payment shall
be made within thirty (30) days following the determination by the Committee
that a withdrawal will be permitted under this Section 11.5, or such later date
as may be required under Treasury Regulation Section 1.409A-3(i)(2).

 

Page 13



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

11.6 DELAY OF PAYMENTS UNDER CERTAIN CIRCUMSTANCES. To the extent permitted
under Section 409A of the Code, the Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:

 

  (a) Payments subject to Section 162(m). A payment may be delayed to the extent
that the Committee reasonably anticipates that if the payment were made as
scheduled, the Company’s deduction with respect to such payment would not be
permitted due to the application of Section 162(m) of the Code. If a payment is
delayed pursuant to this Section 11.6(a), then the payment must be made either
(i) during the Company’s first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s Separation from
Service (the “six month anniversary”) and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company’s taxable
year is delayed in accordance with this paragraph, all scheduled payments to
that Participant that could be delayed in accordance with this paragraph must
also be delayed. The Committee may not provide the Participant an election with
respect to the timing of the payment under this Section 11.6(a). For purposes of
this Section 11.6(a), the term Company includes any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code.

 

  (b) Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

 

  (c) Other Events and Conditions. A payment may be delayed upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

 

11.7 DISCRETIONARY ACCELERATION OF PAYMENTS. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as provided in this Section.
The provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.

 

  (a) Domestic Relations Orders. The Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

  (b)

Conflicts of Interest. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any Federal officer or employee in the executive branch to
comply with an ethics agreement with the Federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan the to the extent reasonably necessary
to avoid the violation of an

 

Page 14



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  applicable Federal, state, local, or foreign ethics law or conflicts of
interest law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his or her
position in which the Participant would otherwise not be able to participate
under an applicable rule).

 

  (c) Employment Taxes. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

 

  (d) Limited Cash-Outs. Subject to Treasury Regulation Section 1.409A-3(i)(2),
the Committee may, in its sole discretion, require a mandatory lump sum payment
of amounts deferred under the Plan that do not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code, provided that the payment results
in the termination and liquidation of the entirety of the Participant’s interest
under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Section 409A of the Code.

 

  (e) Payment Upon Income Inclusion Under Section 409A. Subject to Treasury
Regulation Section 1.409A-3(i)(2), the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
at any time the Plan fails to meet the requirements of Section 409A of the Code.
The payment may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of Section 409A of the
Code.

 

  (f) Certain Payments to Avoid a Nonallocation Year under Section 409(p).
Subject to Treasury Regulation Section 1.409A-3(i)(2), the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to prevent the occurrence of a nonallocation year (within
the meaning of Section 409(p)(3) of the Code) in the plan year of an employee
stock ownership plan next following the plan year in which such payment is made,
provided that the amount paid may not exceed 125 percent of the minimum amount
of payment necessary to avoid the occurrence of a nonallocation year.

 

  (g)

Payment of state, local, or foreign taxes. Subject to Treasury Regulation
Section 1.409A-3(i)(2), the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the participant (the state, local, or foreign tax
amount). Such payment may not exceed the amount of such taxes due as a result of
participation in the Plan. The payment may be made in the form of withholding
pursuant to provisions of applicable state, local, or foreign law or by payment
directly to the participant. Additionally, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the

 

Page 15



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  Plan to pay the income tax at source on wages imposed under Section 3401 of
the Code as a result of such payment and to pay the additional income tax at
source on wages imposed under Section 3401 of the Code attributable to such
additional wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the state, local, and foreign tax
amount, and the income tax withholding related to such state, local, and foreign
tax amount.

 

  (h) Certain Offsets. Subject to Treasury Regulation Section 1.409A-3(i)(2),
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan as satisfaction of a debt of the
Participant to the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code), where such debt is incurred in the ordinary course of the service
relationship between the Company (or any entity which would be considered to be
a single employer with the Company under Section 414(b) or Section 414(c) of the
Code) and the Participant, the entire amount of reduction in any of the taxable
years of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code)
does not exceed $5,000, and the reduction is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant.

 

  (i) Bona fide disputes as to a right to a payment. Subject to Treasury
Regulation Section 1.409A-3(i)(2), the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
where such payments occur as part of a settlement between the Participant and
the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code) of an arm’s
length, bona fide dispute as to the Participant’s right to the deferred amount.

 

  (j) Plan Terminations and Liquidations. Subject to Treasury Regulation
Section 1.409A-3(i)(2), the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan as provided
in Section 14.2 hereof.

Except as otherwise specifically provided in this Plan, including but not
limited to Section 4.2(b), this Section 11.7 and Section 14.2 hereof, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.

 

11.8 ACTUAL DATE OF PAYMENT. To the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article 11, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.

ARTICLE 12. BENEFICIARIES; PARTICIPANT DATA

 

12.1 DESIGNATION OF BENEFICIARIES.

 

  (a) Each Participant from time to time may designate any person or persons
(who may be named contingently or successively) to receive such benefits as may
be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Committee or its designee during
the Participant’s lifetime.

 

Page 16



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (b) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, but otherwise to the person or persons
designated as Beneficiary under the Basic Plan, or, if such person(s) is not
then living, to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate. For purposes of this paragraph,
“spouse” means the person to whom the Participant is legally married in
accordance with the laws of the Sate or Commonwealth in which the Participant
resides. In determining the existence or identity of anyone entitled to a
benefit payment, the Committee may rely conclusively upon information supplied
by the Participant’s personal representative, executor, or administrator. If a
question arises as to the existence or identity of anyone entitled to receive a
benefit payment as aforesaid, or if a dispute arises with respect to any such
payment, then, notwithstanding the foregoing, the Committee, in its sole
discretion, may cause such payment to be made to the Participant’s estate
without liability for any tax or other consequences that might flow therefrom or
may take such other action as the Committee deems to be appropriate.

 

12.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Company shall not be liable to any person
for any payment made in accordance with such law.

ARTICLE 13. ADMINISTRATION

 

13.1 COMMITTEE. The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
In general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Company shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries. Decisions by the Committee
shall be made by majority vote of all members of the Committee. No member of the
Committee shall be liable for any act done or determination made in good faith.
No member of the Committee who is a Participant in this Plan may vote on matters
affecting his/her personal benefit under this Plan, but any such member shall
otherwise be fully entitled to act in matters arising out of or affecting this
Plan notwithstanding his/her participation herein.

 

13.2 CLAIMS PROCEDURE.

 

  (a)

Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be

 

Page 17



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  delivered to the Committee, in person or by mail, postage prepaid. Within
ninety (90) days (or forty-five (45) days if the claim relates to disability)
after the receipt of such a claim, the Committee or its designee shall send to
the claimant, by mail, postage prepaid, a notice of the granting or the denying,
in whole or in part, of such claim, unless special circumstances require an
extension of time for processing the claim. In no event may the extension exceed
ninety (90) days (or thirty (30) days if the claim relates to disability) from
the end of the initial period. If such an extension is necessary, the claimant
will be given a written notice to this effect prior to the expiration of the
initial period. The Committee or its designee shall have full discretion to deny
or grant a claim in whole or in part in accordance with the terms of the Plan.

 

  (b) Action on Claim. The Committee or its designee shall provide to every
claimant who is denied a claim for benefits a written notice setting forth, in a
manner calculated to be understood by the claimant:

 

  (i) The specific reason or reasons for the denial;

 

  (ii) A specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

  (iv) An explanation of the Plan’s claim review procedure and a statement of
the Participant’s right to file suit in federal court following a denial upon
review; and

 

  (v) In the case of a claim involving disability, any additional information
required by federal regulations.

 

  (c) Review of Denial. Within sixty (60) days (or one hundred eighty (180) days
if the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues,
documents and comments concerning the claim. Upon the Committee’s receipt of a
notice of a request for review, the Committee shall review all submitted
information, regardless of whether such information was considered as part of
the original decision, and shall communicate the decision on review in writing
to the claimant. The decision on review shall be written in a manner calculated
to be understood by the claimant and shall include the information described in
Section 13.2(b). The decision on review shall be made no later than sixty
(60) days (or forty-five (45) days if the claim relates to disability) after the
Committee’s receipt of a request for a review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered not later than one hundred twenty (120) days (or ninety (90) days if
the claim relates to disability) after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension by the Committee prior to the expiration of the initial period.
Actions under this Section 13.2(c) shall be taken by the full Committee
(excluding any members of the Committee who participated in any decision on the
initial claim pursuant to Section 13.2(a)).

 

13.3

COMPLIANCE WITH SECTION 409A. It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such

 

Page 18



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  amounts would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Although the Committee shall use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of deferrals under this Plan
is not warranted or guaranteed. Neither the Company, the other members of the
Affiliated Group or the Controlled Group, the Board, nor the Committee (nor its
designee) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant, Beneficiary or other taxpayer as a
result of the Plan. Any reference in this Plan to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section 409A by the U.S. Department
of Treasury or the Internal Revenue Service. For purposes of the Plan, the
phrase “permitted by Section 409A of the Code,” or words or phrases of similar
import, shall mean that the event or circumstance shall only be permitted to the
extent it would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

ARTICLE 14. AMENDMENT OR TERMINATION OF PLAN.

 

14.1 IN GENERAL. The Company reserves the right to amend, terminate or freeze
the Plan, in whole or in part, at any time by action of the Board. Moreover, the
Committee may amend the Plan at any time in its sole discretion to ensure that
the Plan complies with the requirements of Section 409A of the Code or other
applicable law or to implement the provisions of Article 1. In no event shall
any such action by the Board or Committee reduce the amounts that have been
credited to the Account of any Participant prior to the date such action is
taken without the consent of the Participant, unless the Board or the Committee,
as the case may be, determines in good faith that such action is necessary to
ensure compliance with Section 409A of the Code. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, modify the
rules applicable to Deferral Elections, Payment Elections and Subsequent Payment
Elections to the extent necessary to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.

 

14.2 PAYMENTS UPON TERMINATION. In the event that the Plan is terminated, the
amounts allocated to a Participant’s Account shall be paid to the Participant or
his Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board, may
terminate the Plan and accelerate the payment of the vested Account balances
subject to the following conditions (and subject to the additional payment
restrictions of Treasury Regulation Section 1.409A-3(i)(2)):

 

  (a) Company’s Discretion. The termination does not occur “proximate to a
downturn in the financial health” of the Company (within the meaning of Treasury
Regulation Section 1.409A-3(j)(4)(ix)), and all other arrangements required to
be aggregated with the Plan under Section 409A of the Code are also terminated
and liquidated. In such event, the entire vested Account balance shall be paid
at the time and pursuant to the schedule specified by the Committee, so long as
all payments are required to be made no earlier than twelve (12) months, and no
later than twenty-four (24) months, after the date the Board irrevocably
approves the termination of the Plan. Notwithstanding the foregoing, any payment
that would otherwise be paid pursuant to the terms of the Plan prior to the
twelve (12) month anniversary of the date that the Board irrevocably approves
the termination of the Plan shall continue to be paid in accordance with the
terms of the Plan. If the Plan is terminated pursuant to this Section 14.2(a),
the Company shall be prohibited from adopting a new plan or arrangement that
would be aggregated with this Plan under Section 409A of the Code within three
(3) years following the date that the Board irrevocably approves the termination
and liquidation of the Plan.

 

Page 19



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (b) Change in Control. The termination occurs pursuant to an irrevocable
action of the Board that is taken within the thirty (30) days preceding or the
twelve (12) months following a Change in Control, and all other plans sponsored
by the Company (determined immediately after the Change in Control) that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each participant therein who experienced the Change
in Control (“Change in Control Participant”). In such event, the vested Account
balance of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Committee, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board
irrevocably approves the termination.

 

  (c) Dissolution; Bankruptcy Court Order. The termination occurs within twelve
(12) months after a corporate dissolution taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A).
In such event, the vested Account balance of each Participant shall be paid at
the time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made by the latest of: (A) the end of the calendar
year in which the Plan termination occurs, (B) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

 

  (d) Transition Relief. The termination occurs during calendar year 2008
pursuant to the terms and conditions of the transition relief set forth in
Notice 2007-86 and the applicable proposed and final Treasury Regulations issued
under Section 409A of the Code. In such event, the vested Account balance of
each Participant shall be paid at the time and pursuant to the schedule
specified by the Committee, subject to the following rules: (i) any payment that
would otherwise be paid during 2008 pursuant to the terms of the Plan shall be
paid in accordance with such terms, and (ii) any payment that would otherwise be
paid after 2009 pursuant to the terms of the Plan shall not be accelerated into
2008.

 

  (e) Other Events. The termination occurs upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

The provisions of paragraphs (a), (b), (c) and (d) of this Section 14.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (a) and (b) of this
Section 14.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or
Section 414(c).

ARTICLE 15. MISCELLANEOUS PROVISIONS

 

15.1 LIMITATION OF RIGHTS. Nothing contained in this Plan shall be construed to:

 

  (a) Limit in any way the right of the Company to terminate an Eligible
Employee’s employment at any time; or

 

Page 20



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

  (b) Be evidence of any agreement or understanding, express or implied, that
the Company will employ an Eligible Employee in any particular position or at
any particular rate of remuneration.

 

15.2 INTEREST OF PARTICIPANTS. The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of the
Affiliated Group. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Employees. It is the intention of the Affiliated Group
that the Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
The Company may create a trust to hold funds to be used in payment of its and
the Affiliated Group’s obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the general creditors of the Company and the other participating
members of the Affiliated Group.

 

15.3 NONALIENATION OF BENEFITS. Except as permitted by the Plan, no right or
interest under the Plan of any Participant or Beneficiary shall, without the
written consent of the Company, be (i) assignable or transferable in any manner,
(ii) subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (iii) in any manner liable for or subject
to the debts or liabilities of the Participant or Beneficiary. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and subject
to Section 11.7(a) hereof, the Committee shall honor a judgment, order or decree
from a state domestic relations court which requires the payment of part or all
of a Participant’s or Beneficiary’s interest under this Plan to an “alternate
payee” as defined in Section 414(p) of the Code.

 

15.4 CLAIMS OF OTHER PERSONS. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Affiliated Group or the officers, employees or directors of
the Affiliated Group, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

 

15.5 ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan
for a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of ERISA. As such, the Plan is expressly excluded
from all, or substantially all, of the provisions of ERISA, including but not
limited to Parts 2 and 3 of Title I thereof. None of the statutory rights and
protections conferred on participants by ERISA are conferred under the terms of
this Plan, except as expressly noted or required by operation of law. To the
extent not superseded by federal law, the laws of the State of Ohio shall
control in any and all matters relating to the Plan.

 

15.6 SEVERABILITY. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

 

15.7 SUCCESSORS. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.

 

Page 21



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

15.8 ELECTRONIC OR OTHER MEDIA. Notwithstanding any other provision of the Plan
to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.

 

15.9 PARTICIPANTS DEEMED TO ACCEPT PLAN. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.

IN WITNESS WHEREOF, Scripps Networks Interactive, Inc. has caused this Plan to
be executed by its duly authorized officer, this                 day of
                        , 2011.

 

SCRIPPS NETWORKS INTERACTIVE, INC.       By:

 

Page 22



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

APPENDIX A

See Scripps Executive Deferred Compensation Plan Effective July 1, 2004

 

Page 23



--------------------------------------------------------------------------------

Scripps Networks Interactive, Inc. Executive Deferred Compensation Plan

Amended and Restated Effective January 1, 2011

 

APPENDIX B

Multiple for Designated Employees

 

Designated Employee’s Compensation for 2009*

   Designated
Employee’s
Multiple  

In excess of $500,000

     125 % 

$350,000 to $500,000

     150 % 

$245,001 to $349,999

     200 % 

 

* For purpose of determining the multiple for each Designated Employee,
compensation shall mean “Annual Compensation” as defined in the Pension Plan,
with the following modifications: (a) compensation shall be determined without
regard to the limitations imposed by Section 401(a)(17) of the Code and
(b) compensation shall include the Eligible Employee’s Deferral Contributions
for 2009.

 

Page 24